                   Case 5:21-cv-01887-EJD Document 49 Filed 07/21/21 Page 1 of 1
                                                                                                        Reset Form

 1                                    UNITED STATES DISTRICT COURT
 2                                  NORTHERN DISTRICT OF CALIFORNIA
 3                                                        )
     RICKY COCHRAN and ALAIN BERREBI,                                  5:21-cv-01887-EJD
     individually and on behalf of all others similarly   )   Case No: _______________
 4                                                        )
     situated,
                                                          )   APPLICATION FOR
 5                                     Plaintiff(s),      )   ADMISSION OF ATTORNEY
              v.                                          )   PRO HAC VICE
 6                                                        )   (CIVIL LOCAL RULE 11-3)
     THE KROGER CO. and ACCELLION, INC.                   )
 7                                                        )
                                       Defendant(s).
                                                          )
 8
         I, Colleen T. Brown                      , an active member in good standing of the bar of
 9    the District of Columbia     , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Defendant The Kroger Company                 in the
                                                                Amy P. Lally, Esq.
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                    LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      1501 K Street, N.W.                                      1999 Avenue of the Stars, 17th Floor
14    Washington, DC 20005                                     Los Angeles, CA 90067
       MY TELEPHONE # OF RECORD:                                LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (202) 736-8000                                           (310) 595-9500
       MY EMAIL ADDRESS OF RECORD:                              LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    ctbrown@sidley.com                                       alally@sidley.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 984668       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 07/15/21                                                    Colleen T. Brown
22                                                                                    APPLICANT

23
                                         ORDER GRANTING APPLICATION
24                                 FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Colleen T. Brown                           is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

     Dated:        July 21, 2021
28
                                                                                        _____________________
                                                                 UNITED STATES DISTRICT/MAGISTRATE    JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                       October 2012
